 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LOUREECE STONE CLARK,                           No. 2:17-cv-0727 JAM DB P
12                        Plaintiff,
13             v.                                        ORDER
14       DELL FARINAS, et al.,
15                        Defendants.
16

17            On July 18, 2018, the District Court judge assigned to this matter adopted the findings and

18   recommendations issued on June 19, 2018. (See ECF Nos. 11, 12, 13). As a result, the matter

19   was dismissed for failure to obey a court order, and the case was closed. (ECF No. 12).

20            On July 27, 2018, plaintiff filed a motion to vacate the judgment. (ECF No. 14). The

21   motion, a forty-five page tome, is unintelligible and is completely unrelated to the claims in

22   plaintiff’s original complaint which was dismissed because he failed to amend it in a timely

23   manner.1 (Compare ECF No. 1, with ECF No. 14).

24
     1
       In addition, the record indicates that the dismissal order was twice returned to the court in
25   August 2018 as “undeliverable, not in custody” and as “unable to forward.” It appears that
26   plaintiff has failed to comply with Local Rule 183(b), which requires that a party appearing in
     propria persona inform the court of any address change. More than sixty-three days have passed
27   since the first court order was returned by the postal service, and plaintiff has failed to notify the
     court of a current address.
28
                                                         1
 1           To the extent that the court could construe the motion as an amended complaint, an

 2   amended complaint must not force the court and the defendants to guess at what is being alleged

 3   against whom. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (affirming dismissal

 4   of a complaint where the district court was “literally guessing as to what facts support the legal

 5   claims being asserted against certain defendants”). The amended complaint must not require the

 6   court to spend its time “preparing the ‘short and plain statement’ which Rule 8 obligated plaintiffs

 7   to submit.” Id. at 1180. Moreover, plaintiff may not change the nature of this suit by alleging

 8   new, unrelated claims. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

 9           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to vacate the judgment,

10   filed July 27, 2018 (ECF No. 14) is DENIED.

11   Dated: February 19, 2019

12

13

14

15
     DLB:13
16   DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/clar0727.vac.mtn.den


17

18

19

20
21

22

23

24

25

26
27

28
                                                              2
